Citation Nr: 1222094	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  11-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective June 30, 2009.  The Veteran disagreed with the noncompensable disability rating assigned to his bilateral hearing loss and filed a notice of disagreement (NOD) in August 2010.  He was provided a statement of the case (SOC) with respect to this issue in January 2011.  The Veteran perfected an appeal on this claim, via a VA form 9, in February 2011.  

In a February 2011 VA form 9, the Veteran requested a personal hearing before a member of the Board at his local VA office.  In March 2012, the Veteran withdrew his request for a Board hearing and asked that his case be forwarded to the Board without further delay.  He has not indicated that he would like his hearing to be rescheduled.  Thus, the Board finds that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of an initial compensable disability rating for bilateral hearing loss must be remanded for further development.  

In a  March 2012 statement in lieu of a VA form 646, the Veteran's representative asserted that the case was not ready to be certified to the Board.  In this statement the representative reported that the Veteran had asserted that the August 2009 VA examination did not accurately portray the current disability picture of his hearing loss.  The representative, citing Procelle v. Derwinski, 2 Vet. App. 629, 632 and Olsen v. Principi, 3 Vet. App. 480, 482, argued that, where a veteran claimed a disability was worse than when originally rated and the available evidence was too old to adequately evaluate the state of the condition, the VA must provide a new examination.  See id.  Thus, the representative contends that the August 2009 VA examination is inadequate to evaluate the Veteran's current hearing loss disability and a new VA examination was warranted.  

In a September 2010 VA outpatient treatment report, the Veteran was provided an audiological evaluation.  While it appears that the Maryland CNC word recognition list was not used, the findings in the right ear at 2000, 3000 and 4000 Hertz indicate that speech reception thresholds are higher than those recorded at corresponding frequencies in the right ear in the August 2009 VA examination.  

As the Veteran was last provided a VA examination for hearing loss in August 2009, approximately three years ago and VA outpatient treatment reports and the representative's statements indicate a possible worsening of symptoms, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should schedule the Veteran for a VA audiological examination by an appropriate specialist, to determine the current nature and etiology of his bilateral hearing loss.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The evaluation of the Veteran's bilateral hearing loss should consist of all necessary testing.

The examiner is asked to comment on the degree of severity of the Veteran's bilateral hearing loss and its affect on his employment and activities of daily living.  

A complete explanation should be provided for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

